Citation Nr: 1209144	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  05-40 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Pi-Yi Mayo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to January 1970. 

This appeal originally came to the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA), regional office (RO) in Houston, Texas. 

In August 2007, the Board denied the Veteran's claim (which included five appealed issues).  The Veteran appealed his claim to the Court of Appeals for Veterans Claims (Court), but in his brief to the Court the Veteran only presented arguments related to his claim for service connection for schizophrenia.  As such, the Court in its March 2010 decision, concluded that all the other issues were abandoned.  With regard to the schizophrenia claim, the Court remanded the Veteran's claim to the Board for further consideration.  In September 2010, the Board reopened the Veteran's claim of entitlement to service connection for schizophrenia and remanded the reopened claim for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Schizophrenia did not begin in service or within the first postservice year and has not been shown to be otherwise related to service.  


CONCLUSION OF LAW

Service connection for schizophrenia is not established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in September 2005 and March 2006 letters, and the claim was readjudicated in a December 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a private attorney throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained medical opinions regarding the onset of the claimed disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.




Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, when a veteran served 90 days or more during a period of war and psychosis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307, 3.309.  Schizophrenia is defined as a psychosis.  38 C.F.R. § 3.309; see also 38 C.F.R. § 3.384.

The Veteran contends that service connection is warranted for schizophrenia. In support of his claim, the Veteran testified in March 2007 at a hearing before the Board that that he had been treated in service for an unspecified psychiatric condition and he stated that he has been experiencing psychiatric problems ever since service, with more formal treatment commencing in approximately 1976. 

Service treatment records show that the Veteran received treatment during service for anxiety in October 1968, but no evidence of psychosis or brain damage was noted on examination in September 1969.  The Veteran was diagnosed with personality, sociopathic, and it was determined that the disorder pre-existed service. The Veteran had normal clinical findings on his separation physical. 

In March 1976 the Veteran was seen for a "nervous condition."  Anxiety was assessed.  Psychiatric consultation noted that the Veteran was "certainly not psychotic."

In June 1976 he was seen with chronic alcoholism; psychoneurosis-depressive, with anxiety and conversion; and passive-dependent personality.

A VA hospital report dated in September 1976 noted a diagnosis of psychiatric disorder, type unknown.  The Veteran was noted to have periodically taken Librium and Thorazine.  

The Veteran was hospitalized from November 1976 to June 1977 after reporting he was having increasing difficulty controlling his angry impulses, particularly at his mother and father.  He reported that he had had emotional instability in the past, and that this same sequence of events would occur at jobs where he got upset and told people off.   He was treated with Thorazine, and the discharge summary noted a diagnosis of inadequate personality.  

A March 1978 outpatient record noted that the Veteran had been having paranoid ideation and ideas of reference for several years, and had run out of Thorazine.  The assessment was schizophrenia, chronic, paranoid.

A March 1979 report from the Beaumont Neurological Center, shows a diagnosis of chronic paranoid schizophrenia.  A VA psychiatric examination in November 1980 described the Veteran as not grossly schizophrenic but possibly having a schizophreniform type of personality.  An August 1982 treatment record noted questionable schizophrenia.  An October 1982 private psychiatric evaluation resulted in a finding that the Veteran was a "very chronic paranoid schizophrenic."

On VA examination in April 1998, the diagnosis was schizophrenia.  The examiner opined that while the Veteran had been diagnosed with a sociopathic personality and with psychogenic pain syndrome vs. malingering while in service, neither would develop into schizophrenia.  The examiner also noted that the Veteran was not diagnosed with schizophrenia for a number of years following service.  He therefore opined that while the Veteran has schizophrenia it did not start until 1978, nearly a decade after he was discharged from service. 

In August 2002 and again in November 2004, the Veteran's doctor completed "Disability Verification Statements." On the August 2002 form the Veteran's doctor indicated that the Veteran's major diagnosis was schizophrenia, the number 2 diagnosis was heart and the number 3 diagnosis was back.  There was then a line which said: "Disability/Disabilities due to injury or aggravation of military service: yes."  On the November 2004 record, the doctor indicated that the Veteran's major diagnosis was schizophrenia, the number 2 diagnosis was depression, and the number 3 diagnosis was chest pain.  This time, the doctor placed a check mark next to "Disability/Disabilities due to injury or aggravation of military service."  In neither case was there any explanation provided by the doctor to indicate why or how he had reached such a conclusion.

Pursuant to the Board's previous remand, a VA examination was conducted in November 2010.  The examiner reviewed the claims folder in conjunction with the examination, and summarized the history of the Veteran's psychiatric treatment history as well as the other medical evidence of record.  The Veteran reported that while in service he began to experience anxiety and to hear voices.  On examination, the Veteran's thoughts were marked by circumstantial responses with evidence of hallucinations and delusions reported by the Veteran.  The diagnosis was schizophrenia, paranoid type.  The examiner stated that the diagnosis was based on the Veteran's report of ongoing auditory hallucinations and paranoid and/or religious delusions.  The examiner noted that the Veteran had first been:

noted to have psychotic symptoms, hallmarks symptoms of schizophrenia, in 1978.  No psychotic symptoms were reported during the military....Thus, it's my opinion that the Veteran's diagnosis of schizophrenia (paranoid type) did not begin during the military.  It would be expected that he would have hallmark psychotic symptoms during the military or chronic need for mental health care within a year of his discharge otherwise and this is not the case for this Veteran.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Service connection is not warranted on a presumptive basis, as the probative evidence of record does not show that schizophrenia or any other psychosis manifested to a compensable degree within one year of the Veteran's discharge.  38 C.F.R. §§ 3.307, 3.309 (2011).  Further, the Board finds that the competent medical evidence of record weighs against finding that the Veteran's currently diagnosed schizophrenia was causally or etiologically related to active service.  Both the April 1998 and November 2010 VA psychiatric examiners concluded that the Veteran's schizophrenia was not present in service and not manifested until the time of the first diagnosis in 1978, approximately eight years after service.  Both examiners considered the evidence of record and determined that the inservice complaints were not manifestations of the later diagnosed schizophrenia, noting the lack of documented psychotic symptoms for a number of years following service.  These opinions are entitled to great weight.  

With respect to the August 2002 and November 2004 Disability Verification Statements, the Board again notes that to the extent that these intend to provide a link between the Veteran's current schizophrenia and his period of service, there is no explanation or rationale provided to support such a conclusion.  To the extent that these opinions may have been based upon the Veteran's reports of psychotic symptoms during service, the Board has determined that such reports are not credible.  An opinion based on such an inaccurate history is inadequate and entitled to minimal probative weight.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to report his symptoms of auditory hallucinations, because it requires personal knowledge and came to him through his senses.  See Layno, 6 Vet. App. at 470.  However, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Significantly, his reported history of continued symptoms since active service is inconsistent with the other evidence of record.  Both the service treatment records and the March 1976 psychiatric treatment report specifically found no evidence of psychosis; the first documented psychotic symptoms of record are in 1978.  Accordingly, the Board does not find the Veteran to be a credible historian.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claim of entitlement to service connection for schizophrenia must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Service connection for schizophrenia is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


